Title: To James Madison from James Monroe, 21 August 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir,
          “Horse Head” August 21st 1814
        
        I quartered last night near charlotte Hall, and took a view this morning at 8 oClock, from a commanding height, below Benedict Creek, of all the enemy’s shipping near the town and down the river, to the distance at least, of 8 or 10 miles. I counted 23 Square rigged vessels. Few others were to be seen, and very few barges. I inferred from the latter circumstance that the enemy had moved up the river, either against Commodore Barneys flotilla at Nottingham, conf[i]ning their views to that object, or taking that in their way and aiming at the City, in combination with the force on the Potomack, of which I have no correct information. I had, when I left Accquasco mills last night, intended to have passed over to the Potomack, after giving you an account, of their vessels from the height below Benedict; but on observing the very tranquil scene, which I have mentioned, I was led by the inference I drew from it, to hasten back, to take a view of the enemys movements in this quarter, which it might be more important to the government to be made acquainted with. I am now on the main road from Washington to Benedict 12 miles from the latter, and find that no troops have passed in this direction. The reports make it probable, that a force by land and water has been sent against the flotilla. I shall proceed with Captain Thornton’s troop immediately to Nottingham, and write you thence whatever may be deserving notice.
        
        The enemy have plundered the country to the distance of three or four miles of all their stock &ca.
        The intelligence of the enemies force in the Potowmack varies here as much as in Washington. I have had no means of forming a correct estimate of it.
        
          Signed James Monroe
        
      